Citation Nr: 0017165	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dermatophytosis of 
the feet, currently evaluated as 30 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision by the 
RO that denied an evaluation in excess of 10 percent for 
dermatophytosis of the feet and service connection for PTSD.  
In February 2000, while the appeal was pending, the RO 
increased the rating for dermatophytosis of the veteran's 
feet from 10 to 30 percent, effective from July 30, 1995.

VA previously denied a claim of service connection for PTSD 
by a decision entered in October 1985.  That decision was not 
appealed.  Consequently, the Board must consider the question 
of whether new and material evidence has been received to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1999); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The dermatophytosis of the veteran's feet is manifested 
by itching, blistering, multiple lesions, scaling, scarring, 
and marked disfigurement.  The condition is not characterized 
by systemic or nervous manifestations, and it is not 
exceptionally repugnant.

2.  By a decision entered in October 1985, the RO disallowed 
a claim of service connection for PTSD.  That decision was 
not appealed.  New evidence has been received since the time 
of the last final disallowance which is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran has been given a diagnosis of PTSD, and the 
record contains medical evidence which tends to link current 
symptomatology to claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 
(Diagnostic Codes 7806, 7813) (1999).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

3.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dermatophytosis

The veteran contends, in essence, that the dermatophytosis 
affecting his feet is more severely disabling than reflected 
by the currently assigned 30 percent disability rating.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that this duty is neither optional 
nor discretionary.  See Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990).

Here, the record shows that the veteran's feet have been 
examined, and that the clinical records pertinent to an 
evaluation of his disability have been obtained.  The record 
further shows that he has been given the opportunity to 
submit statements and testimony in support of his claim.  The 
Board is satisfied that the duty to assist has been 
fulfilled.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities. 

Dermatophytosis is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.118 (Diagnostic Codes 7813 and 
7806) (1999).  If the condition is manifested by slight 
exfoliation, exudation, or itching, and is located on a non-
exposed surface or small area, a zero percent rating is 
warranted.  If it is manifested by exfoliation, exudation, or 
itching, and is located on an exposed surface or extensive 
area, a 10 percent rating is warranted.  If it is manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  The 
highest available schedular rating, 50 percent, is warranted 
if the condition is manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or if it is exceptionally repugnant.  Id.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the present case, the record shows that service connection 
for dermatophytosis of the feet was granted by a decision 
entered in October 1973.  The condition was initially rated 
zero percent (noncompensably) disabling.  The evaluation was 
subsequently increased to 10 percent, effective from November 
23, 1994, and then to 30 percent, effective from July 30, 
1995.

When the veteran was examined by VA in January 1996, it was 
noted that he had blistering and itching of the feet.  In 
November 1996, it was noted that he had maceration in the toe 
webs, and that he had been using a topical antifungal cream.  
Bernard A. Kirshbaum, M.D., indicated in May 1997 letter that 
the veteran had undergone a variety of treatment modalities 
for ongoing itching and fungal infections.

In February 1999, the veteran was seen in a VA outpatient 
clinic for painful burning and itching feet.  It was noted 
that he had tried Lamisil cream, but that it had not 
decreased his discomfort.  Examination revealed tinea pedis 
of the plantar surfaces with xerotic skin, bilaterally, and 
open lesions.  All epicritic sensations were intact.

The veteran most recently underwent VA examination of his 
feet in August 1999.  He reported that his skin condition had 
gradually gotten worse.  He indicated that he had new 
eruptions, which were worse after every summer, and which 
made it difficult for him to wear shoes, and caused chronic 
pain, itching, and blistering.  He also reported that he had 
used multiple medications without any relief from symptoms.

On physical examination, the veteran had multiple lesions of 
fungus on the lateral aspect of his left foot.  There were 
also lesions in the enterogenous areas of the third and 
fourth toes, and infections of the nails and sole.  The right 
foot was described as having three to four "episodes" of 
fungal infection, which were also present on the enterogenous 
aspect of the third, fourth, and fifth toes, and involved the 
nails.  Seven to eight scars were present on the lateral 
aspect of the foot, measuring anywhere between 0.25 and 0.5 
inches in diameter, and there was chronic swelling of the 
feet.  The clinical impression was that he had 
dermatophytosis.  Unretouched color photographs were taken at 
the time of the examination, and are of record.

During a hearing held at the RO in January 2000, the veteran 
testified that he had chronic itching of the feet which 
sometimes woke him at night.  He said that he had continuing 
lesions and blisters which made it difficult to put on shoes 
or walk.  He related that he had been advised by physicians 
to lance the blisters, but said that they sometimes became 
infected when he did so.  He testified that he had symptoms 
throughout the year, but indicated that his symptoms became 
very severe during the summer, with heat and perspiration.  
He also indicated that he frequently had the urge to remove 
his shoes and scratch his feet.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for dermatophytosis of the 
veteran's feet.  The evidence shows that the condition is 
manifested by itching, blistering, multiple lesions, scaling, 
scarring, and marked disfigurement.  However, none of the 
evidence suggests that the condition is characterized by 
systemic or nervous manifestations.  Moreover, the Board has 
reviewed the descriptions and photographs of his feet, and 
does not find the condition to be so severe so as to be 
properly described as "exceptionally repugnant."  Under the 
circumstances, therefore, it is the Board's conclusion that 
the criteria for a rating in excess of 30 percent have not 
been met.  The claim for increase is therefore denied.

II.  PTSD

By a decision entered in October 1985, VA disallowed a claim 
of service connection for PTSD.  That decision was not 
appealed.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been received since the time of the 
October 1985 adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA outpatient treatment 
records, dated in June and July 1995, indicating that the 
veteran has symptoms compatible with PTSD.  The evidence also 
includes a report prepared by a VA psychologist, dated in 
December 1995, indicating that the veteran has PTSD related 
to traumatic stressors in service.  This evidence was not 
available for VA review in October 1985, and is neither 
cumulative nor redundant of the evidence then of record.  
Moreover, inasmuch as the evidence is competent, and suggests 
that the veteran has PTSD due to service, the Board is 
satisfied that the evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The claim is therefore reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for PTSD is well grounded.  The previously 
cited VA medical reports indicate that the veteran has PTSD 
attributable to active military service.  It is the Board's 
conclusion, therefore, that the requirements for a well-
grounded claim have been satisfied.  See, e.g., Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  To this extent, the appeal is 
granted.


ORDER

The claim for a rating in excess of 30 percent for 
dermatophytosis of the feet is denied. 

The claim of service connection for PTSD is reopened; to this 
extent, the claim is granted.

The claim of service connection for PTSD is well grounded; to 
this extent, the claim is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for PTSD is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The record shows that the veteran was given a diagnosis of 
PTSD in 1995.  It was previously determined, however, in July 
1985, that he did not meet the criteria for PTSD.  Given the 
apparent conflict in the evidence, the Board finds that 
further examination and testing is indicated.  A remand is 
therefore required.  38 C.F.R. §§ 3.327 (1999).

The records shows that the RO has contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
purposes of verifying the veteran's claimed stressors.  It 
appears, however, that the RO has not provided USASCRUR with 
an exhaustive list of all stressors alleged by the veteran.  
Moreover, when the USASCRUR responded to the RO's inquiry in 
February 1997, it suggested that morning reports, available 
from the National Personnel Records Center in St. Louis, 
Missouri, might provide necessary corroboration for certain 
of the stressors alleged.  USASCRUR also suggested that 
additional detail from the veteran might be helpful, 
including full names of casualties and complete unit 
designations.  The duty to assist requires that these matters 
be developed further.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for PTSD that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  
Efforts should be made to obtain records 
of veteran's treatment at Guiffre 
Medical Center in 1981.  Efforts should 
also be made to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

		2.  The veteran should be contacted, 
through his representative, and asked to 
provide a complete list of alleged in-
service stressors.  He should be asked 
to provide as much detail as possible 
regarding each stressor alleged, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should also be 
notified that it would be helpful for 
him to obtain corroborating statements 
from other servicemen who witnessed the 
claimed events.

		3.  The RO should request a complete 
copy of the veteran's service personnel 
file from the service department, and 
should ask the service department to 
provide as much information as possible 
about him or his unit's having engaged 
in combat or having been subjected to 
any of the claimed events.  Copies of 
pertinent morning reports should also be 
requested, and the service department 
should be asked to certify whether the 
veteran received any combat citations.  
The response received should be 
associated with the claims folder.

		4.  The RO should send the information 
received from the service department and 
the information provided by the veteran 
to the USASCRUR for verification of the 
reported stressors.  The USASCRUR should 
be asked to say whether any additional 
information is required of the veteran 
to conduct its research and, if so, he 
should be asked to provide the 
additional information.

		5.  The RO should have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.

		6.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, a copy of this 
remand, and the results of psychological 
testing, and to examine the veteran and 
provide an opinion as to whether the 
veteran has symptomatology which meets 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack thereof.  If it is the examiner's 
conclusion that the veteran does not 
have PTSD, the examiner should discuss 
and reconcile his opinion with that 
contained in VA reports of record which 
indicate that the veteran does have 
PTSD.  If it is the examiner's 
conclusion that the veteran does have 
PTSD, the examiner should also review 
the list of stressors prepared by the 
veteran, and should indicate which of 
the alleged stressor(s) are of 
sufficient severity so as to reasonably 
result in PTSD.

		7.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  In so 
doing, the RO should give consideration 
to the 1999 amendments to 38 C.F.R. 
§ 3.304(f), pertaining to service 
connection for PTSD.  See Direct Service 
Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32807 (1999) 
(now codified at 38 C.F.R. § 3.304(f)).  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should include, among other things, a 
citation to, and discussion of, the 
revised version of 38 C.F.R. § 3.304(f).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



